Citation Nr: 1122084	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease with residuals of mitral valve replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, prior to his retirement in October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2005 rating decision, the RO granted service connection for residuals of mitral valve replacement.  By a letter dated the following month, the Veteran was advised that a 10 percent evaluation would be assigned pending the receipt of additional evidence.  Following an April 2005 VA examination, the RO, by a rating decision dated in May 2005, assigned a 10 percent evaluation for residuals of mitral valve replacement, effective September 30, 2004.  A Board decision in October 2004 confirmed the 10 percent evaluation.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by an Order dated in May 2008, granted a Joint Motion for Remand (JMR).

In September 2009, the Board remanded the claim for further development.  In a November 2010 rating decision, the RO granted service connection for coronary artery disease associated with herbicide exposure to include residuals of mitral valve replacement, effective September 30, 2004.  An evaluation of 10 percent was assigned, effective September 30, 2004 and an evaluation of 30 percent was assigned from January 19, 2010.  In a subsequent March 2011 rating decision, the RO determined that a 30 percent evaluation was warranted for the heart disorder from September 30, 2004, the date of the receipt of the original claim for service connection.  Because the increase in the evaluation of the Veteran's heart disorder does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDING OF FACT

Throughout the entire appeal period, the Veteran's coronary artery disease with residuals of mitral valve replacement was not characterized by more than one episode of acute congestive heart failure; or by dyspnea, fatigue, angina, dizziness, or syncope brought on by a workload of greater than three METs (metabolic equivalents) but not greater than five METs; or by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for coronary artery disease with residuals of mitral valve replacement is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7016, 7017 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in November 2004 the RO provided notice to the veteran regarding what information and evidence is needed to substantiate the claim, to include the need to submit evidence of current disability, as well as what information and evidence must be submitted by the veteran, what information and evidence will be obtained by VA, and the need for the veteran to advise VA of or submit any further evidence that pertains to the claim.  A November 2006 letter advised the veteran of what was needed to substantiate a claim for a higher rating, as well as the evidence needed to establish a disability rating and effective date.  A similar letter was issued in October 2009.

In any event, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including private and VA medical records and examination reports.  

The Board notes that in accordance with the 2009 Board remand, the AMC asked the Veteran in an October 2009 letter to submit authorization forms for treatment he has received for his claimed condition, and a VA heart examination was conducted, including claims file review and exercise testing.  Accordingly, the prior remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's coronary artery disease with residuals of mitral valve replacement has been evaluated under the Schedule of Ratings for the Cardiovascular System, found in 38 C.F.R. § 4.104, under Diagnostic Codes 7016-7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2010).  

Diagnostic Code 7016 provides ratings for heart valve replacement (prosthesis).  For an indefinite period following the date of hospital admission for valve replacement, a 100 percent rating is assigned, with reevaluation 6 months following discharge from hospital admission.  Thereafter, a 10 percent evaluation is warranted for status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted for status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted for status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7016.

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned. Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling. Status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling. 38 C.F.R. § 4.104.

In a September 2004 letter, a private physician observed that the Veteran had undergone a mitral valve replacement surgery in 2002 and that at the present time, the Veteran had no complaints of chest pain, shortness of breath, dizziness or palpitations and that he was back to his usual occupation.  The physician concluded that the Veteran was quite asymptomatic at the present time.

On VA examination in December 2004, Veteran indicated that he was subject to atrial arrhythmias but he denied any knowledge of atrial fibrillation.  There was no history of heart failure or chest pain.  He worked as a security officer in a mall, but he was going to give this up because of poor stamina, as well as being on an anticoagulant.  Physical examination revealed no organomegaly.  There was no cyanosis, clubbing or edema.  

A private stress test conducted in March 2005 revealed that the gated ejection fraction was normal at 72 percent.  With exercise, there was no EKG evidence of ischemia, though his exercise tolerance was somewhat limited.

On VA examination in April 2005, it was reported that the Veteran was asymptomatic from coronary artery disease before the bypass and that he remained asymptomatic from the post-bypass grafting.  The Veteran reported that he worked full-time as a lieutenant in security at a shopping mall.  By his estimate, he walked approximately two miles inside the mall but the walking did not produce any dyspnea or chest discomfort.  The examiner noted that the current METs was limited by the Veteran's deconditioning rather than heart disease.  He was currently exercising minimally and his estimated METs were 5.  Left ventricular ejection fraction was normal at 72%.  There was no evidence of cardiac hypertrophy.  The EKG was normal without sign of left ventricular hypertrophy.  

On VA examination in March 2006, the examiner initially noted that the Veteran was scheduled to undergo a stress test two weeks later and the results were to be faxed to him.  The examiner indicated that the Veteran's METS capacity prior to surgery was 6 and that it was at least that at this juncture.  There was no history of heart failure, arrthymia or angina pectoris.  Physical examination revealed that the heart was regular.  Prosthetic click was normal.  There was no cyanosis, clubbing or edema.  

In an April 2006 VA cardiology treatment report, it was noted that the Veteran currently felt well,  There was no chest pain, palpitations, dizziness, paroxysmal nocturnal dyspnea, orthopnea, or lower extremity swelling or bleeding. 

In a report of contact dated in June 2006, it was noted that that the Veteran did not undergo a stress test which was scheduled to take place in March 2006 because a VA physician thought it was unnecessary.  
 
A VA echocardiogram conducted in June 2006 revealed a normal study.

In an August 2006 VA cardiology treatment report, it was noted that the Veteran currently felt well.  He did not have any chest pain, palpitations, dizziness, paroxysmal nocturnal dyspnea, orthopnea, or lower extremity swelling or bleeding.  His activities were not limited by dyspnea on exertion.  

On VA examination in January 2010, the Veteran reported that he continued to have exertional dyspnea with fatigue when walking more than a fourth of a mile since his bypass surgery in May 2002.  He denied a history of coronary angioplasty with stent placement.  He did not have a history of cardiac dysrhythmias.  He did not have a pacemaker defibrillator implanted.  He did not have a history of congestive cardiomyopathy.  He did not have a history of syncopal episodes.  He denied symptoms of angina pectoris.  The examiner noted that the Veteran's cardiac workload was 6.4 METS on stress test conducted in February 2010.  The Veteran's left ventricular ejection fraction on echocardiogram performed in February 2008 was 65 percent.  Physical examination revealed no evidence of congestive heart failure.  There were no heart murmurs or gallops.  There was no pedal edema and pedal pulses were palpable.  The Veteran reported that he had been unemployed since September 2009.  He last worked as a security officer at a mall.  The examiner noted that the Veteran would not be able to perform his occupation of a security officer due to difficulty in restraining or running after an assailant due to his cardiac condition.  The Veteran's activities of daily living were not affected by his cardiac condition.     
 
The Board finds that an initial rating in excess of 30 percent is not warranted under Diagnostic Codes 7016 or 7017.  The evidence does not show that he has more than one episode a year of acute congestive heart failure; a workload of 5 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7016, 7017.  Most of the medical evidence is devoid of findings of fatigue, angina, dizziness or syncope attributable to the service-connected heart disorder.  While the Veteran did complain of exertional dyspnea with fatigue at the January 2010 VA examination, his METS capacity on stress testing was reported as 6.4 with an ejection fraction of 65 percent.  Moreover, although the April 2005 examiner estimated the Veteran's METS as 5, the examiner commented that the Veteran's METs were limited by deconditioning rather than by heart disease.  Further, there was no evidence of fatigue, angina, dizziness or syncope attributable to his service-connected heart disease at that time, and his ejection fraction was normal.  Accordingly, the Board finds that the estimate of 5 METS related to deconditioning, when considered in light of the prior and subsequent evidence, including objective findings of 6 METS or more, does not support an evaluation in excess of the 30 percent evaluation presently assigned. 

Accordingly, the criteria for an initial rating in excess of 30 percent for service-connected coronary artery disease with residuals of mitral valve replacement are not shown to have been more nearly approximated, and the claim is denied.

The Board has also considered whether an extra-schedular evaluation is warranted in this case.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  It must first be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  The rating assigned by the RO contemplates the disability and symptomatology of the manifestations of the Veteran's disability resulting from the Veteran's cardiac disorder.  Moreover, the rating schedule provides for higher evaluations for additional or more severe symptomatology.  Thus, while it was noted that his heart disorder would interfere with employment as a security guard due to the potential for having to restrain or run after assailants, the impact of his heart condition on strenuous activities is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

As a final matter, the Board notes that the Veteran has already been awarded a total disability rating based on individual unemployability.  Therefore, no further action on that point is required.  


ORDER

An initial evaluation in excess of 30 percent for coronary artery disease with residuals of mitral valve replacement is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


